TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                          JUDGMENT RENDERED JUNE 10, 2015



                                     NO. 03-15-00157-CV


                   Aramark Uniform & Career Apparel, LLC, Appellant

                                                  v.

                                    Agentek, Inc., Appellee




        APPEAL FROM 98TH DISTRICT COURT OF TRAVIS COUNTY
      BEFORE CHIEF JUSTICE ROSE, JUSTICES GOODWIN AND FIELD
DISMISSED FOR WANT OF PROSECUTION -- OPINION BY CHIEF JUSTICE ROSE




This is an appeal from the order signed by the trial court on February 24, 2015. Having reviewed

the record, the Court holds that Aramark Uniform & Career Apparel, LLC has not prosecuted

their appeal and did not comply with a notice from the Clerk of this Court. Therefore, the Court

dismisses the appeal for want of prosecution. The appellant shall pay all costs relating to this

appeal, both in this Court and the court below.